            Case 1:19-cv-02708-GLR Document 32 Filed 10/30/19 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND


 GREEN MOUNTAIN CAPITAL, LLC,

                            Plaintiff,
                                                     No. 1:19-cv-2603
 v.

 FEDERAL INSURANCE COMPANY,

                            Defendant.


 JUMAR MANAGEMENT, LLC,

                            Plaintiff,               No. 1:19-cv-2708

 v.

 FEDERAL INSURANCE COMPANY,

                            Defendant.


                          UNOPPOSED MOTION TO CONSOLIDATE
       Plaintiffs, GREEN MOUNTAIN CAPITAL, LLC (“Green Mountain”) and JUMAR

MANAGEMENT, LLC (“Jumar”), through their undersigned counsel, hereby move this Court

pursuant to Federal Rule of Civil Procedure 42 to consolidate the above referenced actions, and in

support thereof, state as follows:

       1.         Federal Rule of Civil Procedure 42 provides that “if actions before the court involve

a common question of law or fact, the court may: (1) join for hearing or trial any or all matters at

issue in the actions; (2) consolidate the actions; or (3) issue any other orders to avoid unnecessary

cost or delay.”

       2.         The above captioned actions involve common questions of law and fact in that each

involves a plaintiff policyholder seeking coverage under a financial institution bond issued by
            Case 1:19-cv-02708-GLR Document 32 Filed 10/30/19 Page 2 of 3



defendant Federal Insurance Company (“Federal”) for losses arising out of a fraudulent pyramid

scheme to which the policyholders were victims. In the above cases, Federal issued separate bonds

to Green Mountain and Jumar, but both bonds use the same coverage forms. In addition, Green

Mountain and Jumar were victims of the same fraudulent pyramid scheme. Finally, Green

Mountain and Jumar are affiliated companies and are represented by the same counsel, and the

same counsel represents Federal in both cases.

       3.       Defendant Federal does not oppose the consolidation of the above actions.

       4.       Consolidation of these actions will enable the parties and the court to avoid

unnecessary cost or delay.

       WHEREFORE, Plaintiffs, Green Mountain and Jumar respectfully request that this Court

consolidate the above captioned actions. A Scheduling Order has already been entered in case no.

1:19-cv-2603. The parties seek to have this Scheduling Order apply to both actions after they are

consolidated.

                                             Respectfully submitted,

                                               /s/ Kevin J. Kuhn
                                             Kevin J. Kuhn (Admitted Pro Hac Vice)
                                             KUHN FIRM P.C.
                                             345 E. Wacker Dr., Suite 4509
                                             Chicago, IL 60601
                                             847-875-8245
                                             kkuhn@kuhnfirm.com

                                             Jan I. Berlage (MD # 23937)
                                             Gohn Hankey & Berlage LLP
                                             201 N. Charles St., Suite 2101
                                             Baltimore, MD 21201
                                             410-752-9300
                                             410-752-2519 (fax)
                                             jberlage@ghsllp.com

                                             Counsel for Plaintiffs Jumar Management LLC
                                             and Green Mountain Capital LLC

                                                 2
         Case 1:19-cv-02708-GLR Document 32 Filed 10/30/19 Page 3 of 3



                              CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on October 29, 2019 a copy of Plaintiffs’ Agreed Motion to

Consolidate was served via electronically CM/ECF to:

 Brian A. Scotti, Esquire                        Nicholas Daly, Esquire
 Gordon Rees Scully Mansukhani LLP               Scott L. Schmookler, Esquire
 1101 King Street, Suite 520                     Gordon Rees Scully Mansukhani LLP
 Alexandria, VA 22314                            One North Franklin, Suite 800
 bscotti@grsm.com                                Chicago, IL 60606
                                                 nadly@grsm.com
                                                 sschmookler@grsm.com




                                            /s/ Kevin J. Kuhn
                                          Kevin J. Kuhn (Admitted Pro Hac Vice)




                                             3
